UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For the Period ended September 30, 2010 Commission File Number 333-147104 Attune RTD. (Exact name of Registrant as specified in its charter) Nevada 32-0212241 (State of Incorporation) (IRS Employer ID Number) 3achevah Road Palm Springs CA 92262 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company under Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer oAccelerated Filero Non-accelerated filer oSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Attune RTD is referred to herein as “the Company”, “us”,”we”, or”our”. As of November 10, 2010 we had 23,939,240 shares of our common stock, $0.0166 par value, outstanding. -1- TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item I Financial Statements (Unaudited) 3 Condensed Balance Sheets At September 30, 2010 (Unaudited) and December 31, 2009 5 Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 and the period from July 14, 2007 (Inception of Development Stage) to September 30, 2010 (Unaudited) 6 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 and the period from July 14, 2007 (Inception of Development Stage) to September 30, 2010 (Unaudited) 7 Notes To Unaudited Condensed Financial Statements September 30, 2010 8 Item 2 Management’s Discusision and Analysis of Financial Condition and Results of Operations 15 Item 4T Controls and Procedures 16 PART II OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Reserved 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form S-8 17 SIGNATURES 18 -2- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) ATTUNE RTD (a development stage company) Financial Statements For the Three And Nine Months Ended September 30, 2010 and 2009 and the Period from July 14, 2007 (Inception of Development Stage) to September 30, 2010 -3- TABLE OF CONTENTS Page Condensed Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 5 Condensed Statements of Operations for the three and nine months ended September 30, 2010 and 2009 and the period from July 14, 2007 (Inception of Development Stage) to September 30, 2010 (Unaudited) 6 Condensed Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 and the period from July 14, 2007 (Inception of Development Stage) to September 30, 2010 (Unaudited) 7 Notes to Unaudited Condensed Financial Statements 8 -4- Attune RTD (a development stage company) Condensed Balance Sheets September30, December 31, (Unaudited) Assets Current Assets Cash $ $ Total Current Assets Property and Equipment, net Other Assets Loans Receivable from Officers - Deferred Patent Costs, net of accumulated amortization of $129 and $0 as of September 30, 2010 and December 31, 2009, respectively Capitalized Trademarks - Security Deposit Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Accrued Salaries Accrued Expenses - Liability to Guarantee Equity Value Capital lease obligation Total Current Liabilities Long Term Liabilities Capital lease obligation - less current portion Total Liabilities Commitments and Contingencies (See Note 7) Stockholders' Equity (Deficit) Class B Participating Cumulative Preferred Super voting Stock, $0.0166 par value; 1,000,000 shares authorized; 1,000,000 issued and outstanding at September 30, 2010 and December 31, 2009, respectively Class A Common Stock, $0.0166 par value; 59,000,000 shares authorized; 23,468,704 and 21,439,145 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional Paid-in Capital Deficit accumulated during development stage ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying unaudited notes are an integral part of these Condensed Financial Statements -5- Attune RTD (a development stage company) Condensed Statements of Operations Period from July 14, 2007(Inception of Development Stage) to September 30, 2010 Three Months Ended Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $
